                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


U.S. Bank Trust, N.A., as Trustee for LSF9         CIVIL ACTION NO:
Master Participation Trust


                    Plaintiff                      COMPLAINT


                        vs.                        RE:
                                                   259 Valley Road, North Berwick, ME 03906


Thomas A. True                                     Mortgage:
                                                   March 24, 2009
                                                   Book 15605, Page 157
                  Defendant

       NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation

Trust, by and through its attorneys, Doonan, Graves & Longoria, LLC, and hereby complains

against the Defendant, Thomas A. True, as follows:

                                JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.

   2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

       object of this litigation is a Note executed under seal currently owned and held by U.S. Bank

       Trust, N.A., as Trustee for LSF9 Master Participation Trust, in which the Defendant,
   Thomas A. True, is the obligor and the total amount owed under the terms of the Note is

   Three Hundred Forty-Two Thousand Nine Hundred Forty-Six and 32/100 ($342,946.32)

   Dollars, plus attorney fees and costs associated with the instant action; thus, the amount in

   controversy exceeds the jurisdictional threshold of seventy-five thousand ($75,000.00)

   dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial
   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust is a corporation

   organized under the laws of the State of Ohio, with its principal place of business located at

   13801 Wireless Way, Oklahoma City, OK 73134.

5. The Defendant, Thomas A. True, is a resident of North Berwick, County of York and State
   of Maine.

                                           FACTS

6. On July 24, 2008, by virtue of a Warranty Deed from Jill M. True, which is recorded in the

   York County Registry of Deeds in Book 15470, Page 1000, the property situated at 259

   Valley Road, County of York, and State of Maine, was conveyed to the Defendant, Thomas

   A. True, being more particularly described by the attached legal description. See Exhibit A (a

   true and correct copy of the legal description is attached hereto and incorporated herein).

7. On March 24, 2009, the Defendant, Thomas A. True, executed and delivered to Sidus

   Financial, LLC a certain Note in the amount of $202,000.00. See Exhibit B (a true and

   correct copy of the Note is attached hereto and incorporated herein).
8. To secure said Note, on March 24, 2009, the Defendant executed a Mortgage Deed in favor

   of Mortgage Electronic Registration Systems, Inc., as nominee for Sidus Financial, LLC,

   securing the property located at 259 Valley Road, North Berwick, ME 03906 which

   Mortgage Deed is recorded in the York County Registry of Deeds in Book 15605, Page

   157. See Exhibit C (a true and correct copy of the Mortgage is attached hereto and

   incorporated herein).

9. The Mortgage was then assigned to GMAC Mortgage, LLC by virtue of an Assignment of

   Mortgage dated March 30, 2010 and recorded in the York County Registry of Deeds in

   Book 15856, Page 523. See Exhibit D (a true and correct copy of the Assignment of

   Mortgage is attached hereto and incorporated herein).

10. The Mortgage was then assigned to Ocwen Loan Servicing, LLC by virtue of an Assignment

   of Mortgage dated February 11, 2014 and recorded in the York County Registry of Deeds in

   Book 16777, Page 496. See Exhibit E (a true and correct copy of the Assignment of

   Mortgage is attached hereto and incorporated herein).

11. The Mortgage was then assigned to U.S. Bank Trust, N.A., as Trustee for LSF9 Master

   Participation Trust by virtue of an Assignment of Mortgage dated July 13, 2016 and

   recorded in the York County Registry of Deeds in Book 17282, Page 335. See Exhibit F (a

   true and correct copy of the Assignment of Mortgage is attached hereto and incorporated

   herein).

12. The Mortgage was further assigned to U.S. Bank Trust, N.A., as Trustee for LSF9 Master

   Participation Trust by virtue of a Quitclaim Assignment dated June 1, 2018 and recorded in

   the York County Registry of Deeds in Book 17784, Page 535. See Exhibit G (a true and

   correct copy of the Quitclaim Assignment is attached hereto and incorporated herein).
13. On January 17, 2019, the Defendant, Thomas A. True, was sent a Notice of Mortgagor's

   Right to Cure, as evidenced by the Certificate of Mailing (herein after referred to as the

   “Demand Letter”). See Exhibit H (a true and correct copy of the Demand Letter is attached

   hereto and incorporated herein).

14. The Demand Letter informed the Defendant, Thomas A. True, of the payment due date,

   the total amount necessary to cure the default, and the deadline by which the default must be

   cured, which was thirty-five (35) days from receipt of the Demand Letter. See Exhibit H.

15. The Defendant, Thomas A. True, failed to cure the default prior to the expiration of the

   Demand Letter.

16. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   present holder of the Note pursuant to endorsement by the previous holder (if applicable),

   payment of value and physical possession of the Note in conformity with 11 M.R.S. § 3-

   1201, et seq., 10 M.R.S. § 9416, and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

17. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   lawful holder and owner of the Note and Mortgage.

18. The total debt owed under the Note and Mortgage as of March 25, 2019 is Three Hundred

   Forty-Two Thousand Nine Hundred Forty-Six and 32/100 ($342,946.32) Dollars, which

   includes:

                   Description                                 Amount
    Principal Balance                                                      $200,466.90
    Interest                                                               $105,986.73
    Escrow/Impound Required                                                 $28,173.16
    Late Fees                                                                $7,383.78
    Total Advances                                                             $935.75
    Grand Total                                                            $342,946.32
19. Upon information and belief, the Defendant, Thomas A. True, is presently in possession of
    the subject property originally secured by the Mortgage.

                             COUNT I – FORECLOSURE

20. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

    and re-alleges paragraphs 1 through 19 as if fully set forth herein.

21. This is an action for foreclosure respecting a real estate related Mortgage and title located at

    259 Valley Road, North Berwick, County of York, and State of Maine. See Exhibit A.

22. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

    holder of the Note referenced in Paragraph 7 pursuant to endorsement by the previous

    holder (if applicable) and physical possession of the aforesaid Note in conformity with Title

    11, section 3-1201, et seq. of the Maine Revised Statutes and Simansky v. Clark, 147 A. 205,

    128 Me. 280 (1929). As such, Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master

    Participation Trust, has the right to foreclosure upon the subject property.

23. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

    current owner and investor of the aforesaid Mortgage and Note.

24. The Defendant, Thomas A. True, is presently in default on said Mortgage and Note, having

    failed to make the monthly payment due December 1, 2009, and all subsequent payments,

    and, therefore, has breached the condition of the aforesaid Mortgage and Note.
25. The total debt owed under the Note and Mortgage as of March 25, 2019 is Three Hundred

   Forty-Two Thousand Nine Hundred Forty-Six and 32/100 ($342,946.32) Dollars, which

   includes:

                   Description                                 Amount
    Principal Balance                                                     $200,466.90
    Interest                                                              $105,986.73
    Escrow/Impound Required                                                $28,173.16
    Late Fees                                                                $7,383.78
    Total Advances                                                            $935.75
    Grand Total                                                           $342,946.32


26. The record established through the York County Registry of Deeds indicates that there are

   no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.

27. By virtue of the Defendant's breach of condition, the Plaintiff hereby demands a

   foreclosure on said real estate.

28. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendant, Thomas A. True,

   on January 17, 2019, evidenced by the Certificate of Mailing.. See Exhibit H.

29. The Defendant, Thomas A. True, is not in the Military as evidenced by the attached Exhibit
   I.

                         COUNT II – BREACH OF NOTE

30. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 29 as if fully set forth herein.

31. On March 24, 2009, the Defendant, Thomas A. True, executed and delivered to Sidus

   Financial, LLC a certain Note in the amount of $202,000.00. See Exhibit B.
32. The Defendant, Thomas A. True, is in default for failure to properly tender the December 1,

   2009 payment and all subsequent payments. See Exhibit H.

33. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   proper holder of the Note and is entitled to enforce the terms and conditions of the Note

   due to its breach by the Defendant, Thomas A. True.

34. The Defendant, Thomas A. True, having failed to comply with the terms of the Note and

   Mortgage, is in breach of both the Note and the Mortgage.

35. The Defendant Thomas A. True's breach is knowing, willful, and continuing.

36. The Defendant Thomas A. True's breach has caused Plaintiff U.S. Bank Trust, N.A., as

   Trustee for LSF9 Master Participation Trust to suffer actual damages, including, but not

   limited to money lent, interest, expectancy damages, as well as attorney's fees and costs.

37. The total debt owed under the Note and Mortgage as of March 25, 2019, if no payments are

   made, is Three Hundred Forty-Two Thousand Nine Hundred Forty-Six and 32/100

   ($342,946.32) Dollars, which includes:

                   Description                                 Amount
    Principal Balance                                                      $200,466.90
    Interest                                                               $105,986.73
    Escrow/Impound Required                                                 $28,173.16
    Late Fees                                                                $7,383.78
    Total Advances                                                              $935.75
    Grand Total                                                            $342,946.32


38. Injustice can only be avoided by awarding damages for the total amount owed under the
   Note including interest, plus costs and expenses, including attorney fees.
COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

39. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 38 as if fully set forth herein.

40. By executing, under seal, and delivering the Note, the Defendant, Thomas A. True, entered

   into a written contract with Sidus Financial, LLC who agreed to loan the amount of

   $202,000.00 to the Defendant. See Exhibit B.

41. As part of this contract and transaction, the Defendant, Thomas A. True, executed the

   Mortgage to secure the Note and the subject property. See Exhibit C.

42. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   proper holder of the Note and successor-in-interest to Sidus Financial, LLC, and has

   performed its obligations under the Note and Mortgage.

43. The Defendant, Thomas A. True, breached the terms of the Note and Mortgage by failing

   to properly tender the December 1, 2009 payment and all subsequent payments. See Exhibit

   H.

44. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   proper holder of the Note, and is entitled to enforce the terms and conditions of the Note

   due to its breach by the Defendant, Thomas A. True.

45. The Defendant, Thomas A. True, having failed to comply with the terms of the Note and

   Mortgage, is in breach of contract.

46. The Defendant, Thomas A. True, is indebted to U.S. Bank Trust, N.A., as Trustee for LSF9

   Master Participation Trust in the sum of Three Hundred Forty-Two Thousand Nine

   Hundred Forty-Six and 32/100 ($342,946.32) Dollars, for money lent by the Plaintiff, U.S.

   Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, to the Defendant.

47. Defendant Thomas A. True's breach is knowing, willful, and continuing.
48. Defendant Thomas A. True's breach has caused Plaintiff, U.S. Bank Trust, N.A., as Trustee

   for LSF9 Master Participation Trust, to suffer actual damages, including, but not limited to

   money lent, interest, expectancy damages, as well as attorney's fees and costs.

49. The total debt owed under the Note and Mortgage as of March 25, 2019, if no payments are

   made, is Three Hundred Forty-Two Thousand Nine Hundred Forty-Six and 32/100

   ($342,946.32) Dollars, which includes:

                   Description                                 Amount
    Principal Balance                                                     $200,466.90
    Interest                                                              $105,986.73
    Escrow/Impound Required                                                $28,173.16
    Late Fees                                                                $7,383.78
    Total Advances                                                            $935.75
    Grand Total                                                           $342,946.32


50. Injustice can only be avoided by awarding damages for the total amount owed under the
   Note and Mortgage, and for money had and received, including interest, plus costs and

   expenses, including attorney fees.

                        COUNT IV – QUANTUM MERUIT

51. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 50 as if fully set forth herein.

52. Sidus Financial, LLC, predecessor-in-interest to U.S. Bank Trust, N.A., as Trustee for LSF9

   Master Participation Trust, loaned Defendant, Thomas A. True, $202,000.00. See Exhibit B.

53. The Defendant, Thomas A. True, is in default for failure to properly tender the December 1,

   2009 payment and all subsequent payments. See Exhibit H.
   54. As a result of the Defendant's failure to perform under the terms of their obligation, the

       Defendant, Thomas A. True, should be required to compensate the Plaintiff, U.S. Bank

       Trust, N.A., as Trustee for LSF9 Master Participation Trust.

   55. As such, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,
       is entitled to relief under the doctrine of quantum meruit.

                                COUNT V –UNJUST ENRICHMENT

   56. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

       and re-alleges paragraphs 1 through 55 as if fully set forth herein.

   57. Sidus Financial, LLC, predecessor-in-interest to U.S. Bank Trust, N.A., as Trustee for LSF9

       Master Participation Trust, loaned the Defendant, Thomas A. True, $202,000.00. See Exhibit

       B.

   58. The Defendant, Thomas A. True, has failed to repay the loan obligation.

   59. As a result, the Defendant, Thomas A. True, has been unjustly enriched to the detriment of

       the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust as

       successor-in-interest to Sidus Financial, LLC by having received the aforesaid benefits and

       money and not repaying said benefits and money.

   60. As such, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,
       is entitled to relief.

                                    PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,

prays this Honorable Court:

   a) Issue a judgment of foreclosure in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master

       Participation Trust, upon the expiration of the period of redemption;
c) Find that the Defendant, Thomas A. True, is in breach of the Note by failing to make

   payment due as of December 1, 2009, and all subsequent payments;

d) Find that the Defendant, Thomas A. True, is in breach of the Mortgage by failing to make

   payment due as of December 1, 2009, and all subsequent payments;

e) Find that the Defendant, Thomas A. True, entered into a contract for a sum certain in

   exchange for a security interest in the subject property;

f) Find that the Defendant, Thomas A. True, is in breach of contract by failing to comply with

   the terms and conditions of the Note and Mortgage by failing to make the payment due

   December 1, 2009 and all subsequent payments;

g) Find that the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,

   is entitled to enforce the terms and conditions of the Note and Mortgage;

h) Find that by virtue of the money retained by the Defendant, Thomas A. True has been

   unjustly enriched at the Plaintiff ’s expense;

i) Find that such unjust enrichment entitles the Plaintiff, U.S. Bank Trust, N.A., as Trustee for

   LSF9 Master Participation Trust, to restitution;

j) Find that the Defendant, Thomas A. True, is liable to the Plaintiff, U.S. Bank Trust, N.A., as

   Trustee for LSF9 Master Participation Trust, for money had and received;

k) Find that the Defendant, Thomas A. True, is liable to the Plaintiff for quantum meruit;

l) Find that the Defendant, Thomas A. True, has appreciated and retained the benefit of the

   Mortgage and the subject property;
   m) Find that it would be inequitable for the Defendant, Thomas A. True, to continue to

       appreciate and retain the benefit of the Mortgage, Note and subject property without

       recompensing the appropriate value;

   n) Find that the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,

       is entitled to restitution for this benefit from the Defendant, Thomas A. True;

   o) Determine the amount due on said Mortgage and Note, including principal, interest,

       reasonable attorney’s fees and court costs;

   p) Additionally, issue a money judgment against the Defendant, Thomas A. True, and in favor

       of the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, in the

       amount of Three Hundred Forty-Two Thousand Nine Hundred Forty-Six and 32/100

       ($342,946.32 Dollars, the total debt owed under the Note plus interest and costs including

       attorney’s fees and costs;

   q) For such other and further relief as this Honorable Court deems just and equitable.



                                                      Respectfully Submitted,
                                                      U.S. Bank Trust, N.A., as Trustee for LSF9
                                                      Master Participation Trust,
                                                      By its attorneys,

Dated: March 8, 2019
                                                      /s/ John A. Doonan, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
